Citation Nr: 0202655	
Decision Date: 03/21/02    Archive Date: 04/04/02

DOCKET NO.  96-49 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Phoenix, Arizona




THE ISSUES

1.  The propriety of the initial noncompensable evaluation 
assigned following a grant of service connection for carpal 
tunnel syndrome (CTS), right wrist effective on March 3, 1996 
through July 15, 1997.  

2.  The propriety of the initial 30 percent evaluation 
assigned following a grant of service connection for CTS, 
right wrist, effective on July 16, 1997.  




WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from February 1993 to March 
1996.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision by the 
RO which granted service connection for CTS, right wrist and 
assigned a noncompensable evaluation, effective on March 3, 
1996.  

Thereafter, in January 1999, the RO increased the rating for 
the veteran's service-connected right wrist CTS to 30 
percent, effective on July 16, 1997.  

The veteran testified at a personal hearing before the 
undersigned Member of the Board in May 1999.  

The case then was remanded by the Board to the RO in June 
1999 for additional development of the record.  



FINDINGS OF FACT

1.  The veteran's right wrist CTS has been productive of 
neurological disability since service including: reduced grip 
strength, complaints of numbness around the entire hand and 
up the arm, some pain in the wrist and tenderness about the 
dorsum of the wrist toward the ulnar styloid region and the 
radial styloid region, and give way weakness; there is mild 
functional impairment with additional loss of dorsiflexion 
25-30 degrees, palmar flexion approximately 40 degrees.  

2.  The findings of the right wrist CTS are not shown to be 
consistent with more than moderate incomplete paralysis of 
the median nerve.  



CONCLUSIONS OF LAW

1.  The medical evidence supports the veteran's 
dissatisfaction with the initial noncompensable rating 
assigned following a grant of service connection for service-
connected CTS, and a schedular rating of 30 percent but not 
more, is warranted on the effective date of service 
connection on March 3, 1996.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.7, 4.124a 
including Diagnostic Code 8515 (2001).  

2.  The criteria for the assignment of a rating in excess of 
30 rating for the service connection for CTS, right wrist are 
not met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.1, 4.7, 4.124a including Diagnostic 
Code 8515 (2001).  



REASONS AND BASES FOR FINDING AND CONCLUSIONS

In this case, the veteran asserts, in essence, that his 
service-connected CTS is severe enough to warrant a 
compensable rating effective on March 3, 1996 and a rating in 
excess of 30 percent effective on July 16, 1997.  




I.  Factual Background

The veteran filed a claim of service connection shortly after 
discharge from service.

The Board notes that the veteran was assigned an initial 
noncompensable rating for the right wrist CTS following the 
grant of service connection in August 1996.  The effective 
date of the grant of service connection was on March 3, 1996, 
the day following the veteran's discharge from service.  The 
veteran timely appealed that determination.  

Thereafter, in January 1999, the RO increased the rating to 
30 percent for the service-connected CTS, right wrist 
effective on July 16, 1997.  The RO determined the effective 
date of the increase of July 16, 1997 based on the finding 
reported in connection with the VA examinations on that date.  

At a VA examination in May 1996, the veteran reported a 
history of having an injury to his right wrist following a 
10-foot fall during service, at which time he also injured 
his right shoulder.  

According to the May 1996 VA examination report, the function 
of the veteran's right wrist had returned and he presented 
without complaint at that time.  An examination of the right 
wrist was within normal limits, including full range of 
motion.  X-ray studies were negative for any bone or joint 
disease in the right wrist.

A May 1996 consultation report shows complaints of numbness 
in the right arm, and May 1996 neuromuscular diagnostic 
tests, conducted subsequent to the VA examination, showed 
minimal right CTS.  

As noted hereinabove, the RO issued an August 1996 rating 
decision granting service connection for CTS, right wrist.  A 
noncompensable rating was assigned, effective on March 3, 
1996.  

The veteran was afforded two additional VA examinations in 
July 1997, the first of which focused on the hand, thumb and 
fingers of the right upper extremity.  At this time, the 
veteran reported having episodic symptoms occurring every few 
days consisting of pain in, among other areas, the region of 
the volar radial aspect of the right wrist, occasional 
popping in the wrist and feelings of numbness in the entire 
right upper extremity.  He described the pain as being 
initially sharp, but subsiding to aching pain.  The numbness 
was noted to last anywhere from 45 minutes to a maximum of 6 
hours.  With regard to weakness and fatigability, the veteran 
described experiencing pain and a loss of grip on lifting the 
wrist and noted that the wrist was "not up to strength."  

The examination of the wrist showed slight to moderate 
tenderness over the anatomical snuff box and slight 
tenderness over the radial styloid.  Tinel sign was negative 
for both the median and ulnar nerves.  On Phalen test, after 
25 seconds, he complained of numbness; after 55 seconds, he 
complained of pain in the volar wrist and forearm.  Testing 
of grip strength on the right showed give way weakness due to 
pain in the volar aspect of the radial half of the right 
wrist.  

A sensory examination of the right upper extremity showed the 
veteran to complain of a lack of sharpness in the volar 
aspect of all five digits and in the dorsal aspect of the 
radial three digits.  No sharpness was registered over the 
distal third of the right forearm.  The range of motion 
testing was recorded as being dorsiflexion to 35 degrees; 
palmar flexion to 50 degrees; radial deviation to 15-20 
degrees; and ulnar deviation to 25 degrees.  The veteran also 
complained of pain about the radial wrist region on 
dorsiflexion and radial deviation.  

On the basis of the examination, the examining physician 
determined that there was no clinical evidence of carpal 
tunnel syndrome of the right wrist.  Instead, he opined that 
the correct diagnosis would be right wrist strain.  The 
functional impairment was considered to be minor; however, he 
noted that, being subjective, it was impossible to estimate 
in terms of additional range of motion loss.  

The second VA examination involved an assessment of the 
peripheral nerves.  At this examination, the veteran 
presented with complaints of abnormal sensation and pain in 
the right wrist and sharp pains in the radial surface of the 
right thumb.  The veteran further described the onset of pain 
and weakness with lifting of 5 to 10 pounds.  He also noted 
that, approximately 3 to 4 times per week, he would 
experience numbness in his entire right upper extremity while 
lifting objects weighing from 5 to 10 pounds.  He also 
reported having intermittent weakness and tingling in his 
right hand and numbness in the dorsal surface of the right 
thumb and index finger, as well as the palmar surface of the 
fingers, including the ulnar and spreading in the medial 
distribution of the right forearm.  

The examination showed that the veteran's grip strength was 
markedly reduced on the right as compared to the left.  No 
obvious atrophy was noted, and there were no trophic changes 
in the fingers of the right hand.  On Phalen test, the 
veteran complained of discomfort in the right wrist traveling 
up to the shoulder.  Adson maneuver was negative.  Reverse 
Phalen's also caused pain at the wrist radiating upward, as 
opposed to distally, and there was some numbness produced in 
the median distribution.  

The threshold to electrically induce the vibration was 
markedly increased in the right index and middle fingers as 
compared to the left, and this was reproducible.  Pinprick 
was also decreased in the medial and ulnar distribution of 
the right hand and in the medial distribution of the medial 
cutaneous of the forearm.  Stretch reflexes were present and 
symmetric and the tests for vascular insufficiency were 
normal.  

The VA physician who conducted the examination of the 
peripheral nerves did not formulate definitive conclusions 
regarding the veteran's right wrist condition.  On the 
contrary, he emphasized particular findings which he found 
significant for a complete assessment of the veteran's 
condition.  He noted that the assessment of the veteran's 
complaints required inclusion of the fact that there was mild 
weakness of abduction in the right thumb.  

The veteran also pointed out that the other median innervated 
muscles were negative on individual muscle testing, but that 
grip strength was reduced secondary to pain at the wrist.  He 
recommended that electrical testing be conducted to compare 
sensory amplitudes of the right and left median nerves, as 
well as the right and left ulnar nerves, and that nerve 
conduction velocities be obtained for the right and left 
median motor nerve in order to provide a definite 
interpretation of this case.  

Finally, the VA physician noted that the radiation of the 
veteran's discomfort up the right arm to the shoulder was of 
interest, as this might have resulted from median nerve 
irritation at the wrist, rather than a thoracic outlet 
syndrome, for which no definite evidence was provided at this 
examination.  

As recommended by the VA examiner noted hereinabove, the 
neuromuscular diagnostic testing was repeated in July 1997, 
in conjunction with the additional VA examinations, and the 
impression remained that of minimal right CTS, consistent 
with the May 1996 results.  

Subsequently, in January 1999, the RO assigned a rating of 30 
percent for the service-connected carpal tunnel syndrome, 
right wrist, effective on July 16, 1997.  

In light of the inconsistencies among the various VA 
examinations and diagnostic testing, the case was remanded to 
the RO for further development of the record in June 1999.  

Pursuant to the directives set forth in the remand, the 
veteran was afforded another series of VA examinations in 
April 2000.  At the examination for peripheral nerves, the 
veteran continued to report having intermittent numbness in 
his right hand which traveled up the arm to the shoulder.  
The veteran also reported decreased grip strength on the 
right.  The numbness reportedly occurred every other day and 
lasted about 5 to 40 minutes.  The veteran also noted an 
increase in the frequency of the numbness over the last three 
to four months.  The veteran indicated that he had not sought 
treatment for the condition.  

The examination showed that the veteran's shoulders were 
symmetrical in appearance; however, there was marked 
tenderness on the right in the region of the 
acromioclavicular joint.  The deltoid strength was 5 minus on 
the right side with breakaway weakness and complaints of 
pain.  Supraspinatus strength was also 5 minus on that side 
with breakaway weakness and complaints of severe pain.  
Internal rotation, external rotation, biceps, triceps, wrist 
extension, wrist flexion, finger extension, and finger 
abduction were all 5/5, right and left.  Right had 5 minus 
grip strength compared with the left.  The Tinel's sign was 
negative on the right, positive on the left.  The Phalen was 
positive for right wrist pain only.  No atrophy or 
fasciculations were noted.  Sensory examination revealed a 
decrease to pinprick over both palm and dorsum of the right 
hand, extending on the ulnar side of the forearm.  There did 
not appear to be any difference between medial, ulnar, or 
radial nerve distribution in terms of sensory loss.  Reflexes 
were 1 in the biceps, 2 brachial radialis, 2 triceps 
bilaterally, 1 at the knees, 2 at the ankles, toes downgoing.  

The impression was that of CTS.  The examiner noted that, 
although the veteran had minimal CTS by electrodiagnostics, 
his symptoms were somewhat atypical, involving progressive 
numbness of the entire upper extremity versus numbness of the 
hand.  

The VA examiner provided May and June 2000 addenda to the 
April 2000 examination report regarding EMG testing.  The 
examiner noted a diagnosis of mild right CTS, but reiterated 
that there was no physiologic explanation for the veteran's 
complaints and that the veteran's clinical picture was not 
consistent with CTS or radiculopathy.  

At an VA orthopedic examination conducted in April 2000, the 
veteran's complaints with regard to the right wrist were 
generally consistent with those reported at the neurologic 
examination.  A physical examination of the right wrist 
demonstrated tenderness in two areas, both about the dorsum 
of the wrist and one toward the ulnar styloid region and the 
other toward the radial styloid region.  Capillary 
circulation to the fingers was normal.  

The veteran's grip was noted to be normal on the left; on the 
right there was give way weakness and complaints of 
discomfort about the dorsal ulnar region of the carpus 
described above.  Tinel's sign was negative over volar carpal 
regions for both median and ulnar nerves.  Phalen test was 
negative at one minute.  Sensory to pinwheel of the entire 
right upper extremity, he complained of no sharpness 
whatsoever, dullness only; normal on the left upper 
extremity.  

The veteran's range of motion measured in degrees indicated 
dorsiflexion of 35, palmar flexion of 30, radial deviation of 
25, ulnar deviation of 45-50; on radial and ulnar deviation 
the veteran complained of some pain about the distal ulnar 
styloid region dorsally in the region described hereinabove.  

The VA examination impression was that of right wrist with 
strain.  The examiner noted that there was no clinical 
evidence whatsoever of CTS.  The examiner further indicated 
that the electrical studies done in 1996 were negligible and 
could be misleading and should not be relied upon for 
diagnosis as the study did not correlate at all with the 
clinical examination.  

The VA examiner indicated that functional impairment of the 
right wrist was mild, with additional loss in terms of 
degrees range of motion of dorsiflexion 25-30 degrees, palmar 
flexion approximately 40 degrees, no loss with respect to 
radial or ulnar deviation.  

Of particular note, neuromuscular electrodiagnostic testing 
was a repeated a third time in May 2000.  The impression was 
that of, "Still mild right carpal tunnel syndrome."  


II.  Legal Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  

The Board attempts to determine the extent to which the 
veteran's disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations. 
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.10 
(2001).  

The regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2001).  

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of disability.  The medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are for consideration in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology which produces 
disability warrants the minimum compensation.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.40, 4.45, 4.59 (2001).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (West 1991).  

The veteran currently has been assigned a 30 percent rating 
for the neurological disability due to CTS under the 
provisions of 38 U.S.C.A. § 4.124a including Diagnostic Code 
8515 (for paralysis of the median nerve).  

Diagnostic Code 8515 provides for a 10 percent disability 
rating for mild, incomplete paralysis of the median nerve.  
Moderate incomplete paralysis of the median nerve of the 
minor arm warrants a 30 percent disability rating.  Severe 
incomplete paralysis of the median nerve of that arm warrants 
a 50 percent rating.  Higher ratings are possible for 
complete paralysis of the median nerve.  

In this case, the medical evidence has consistently has 
characterized the veteran's right CTS as mild, with mild 
functional limitation.  Specifically, the neurological 
testing in 1996, 1997 and 2000 noted a diagnosis of minimal 
CTS, but the orthopedic examiners in May 1996, July 1997 and 
April 2000 determined that the veteran did not, in fact, have 
a diagnosis of CTS based on the complaints of atypical 
numbness throughout the entire arm extending from the hand up 
to the shoulder.  
The RO has assigned a 30 percent rating to the service-
connected CTS, coinciding with a moderate incomplete 
paralysis. 

Despite the inconsistent diagnoses, the Board finds credible 
the veteran's complaints of numbness, as the veteran has 
consistently maintained such symptoms since service and the 
sensory studies, along with the medical evidence showing a 
right shoulder injury have confirmed such complaints.  

The Board also notes that the veteran has consistently 
maintained that the symptoms associated with the service-
connected CTS could be related to the right shoulder 
disability.  The Board points out that, regardless of the 
source of the right wrist numbness and pain, service 
connection has already been established and compensation paid 
for separate disability manifested by right shoulder 
bicipital tendonitis.  

As noted hereinabove, given the medical evidence of record 
has consistently shown, at most, a mild incomplete paralysis, 
with only mild functional limitation, the Board cannot find a 
basis for the assignment of a rating higher than 30 percent 
for the service-connected right CTS.  Specifically, the 
peripheral nerves VA examiner in April 2000 provided a 
diagnosis of minimal CTS and noted further that there was no 
explanation for the veteran's complaints of having numbness 
over the entire right arm from the hand to the shoulder.  

However, since the veteran's symptoms have been consistent 
since service, the Board finds that the 30 percent rating 
should have been assigned effective on the date of the 
initial grant of service connection.  Specifically, 
neuromuscular electrodiagnostic testing in May 1996, July 
1997 and May 2000 consistently has noted a diagnosis of CTS, 
right wrist.  In addition, the peripheral nerves VA examiner 
in April 2000 noted a diagnosis of CTS, albeit with atypical 
symptomatology.  

Though somewhat limited, the right wrist range of motion on 
ulnar deviation exhibited by the veteran during his April 
2000 examination far exceeds the degree of motion that would 
warrant the assignment of a compensable rating under the 
provisions for evaluating limitation of motion of the wrist.  
There is no indication that the veteran currently has right 
wrist pain that causes functional loss of motion of the wrist 
in excess of that which has already been contemplated in the 
assigned evaluation.  

No other disability of the right wrist is shown, and the 
current disorder is not shown to warrant consideration under 
any other Diagnostic Codes.  

The level of severity of the veteran' service-connected CTS 
has been mild since service; however, given the atypical 
nature of the veteran's numbness, the Board finds that a 30 
percent rating for the veteran's service-connected right CTS 
is warranted from the effective date of the grant of service 
connection on March 3, 1996.  A rating in excess of 30 
percent is not assignable, as the medical evidence does not 
show a more than moderate disability in the Board's opinion.  

The Board has considered whether the veteran was entitled to 
"staged" ratings for his service-connected CTS as prescribed 
by the Court in Fenderson v. West, 12 Vet. App. 119 (1999).  
As noted hereinabove, the Board finds that, according to the 
medical evidence of record, the severity of the veteran's 
service-connected CTS has remained consistent since service.  

The Board must also point out that there has been a 
significant change in the law during the pendency of this 
appeal with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  

The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

The regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be codified 
at 38 C.F.R. § § 3.102, 3.156(a), 3.159 and 3.326).  Except 
as specifically noted, the new regulations are effective 
November 9, 2000.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Board is cognizant of the fact that the RO has not 
considered the issues of whether a compensable rating for the 
service-connected CTS is warranted effective on March 3, 1996 
and/or if a rating in excess of 30 percent is warranted for 
the service-connected CTS effective on July 16, 1997 in light 
of the new law.  

Nonetheless, the Board finds that, even though the RO did not 
have the benefit of the explicit provisions of the VCAA, VA's 
duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  

The record here reflects that the veteran was notified in an 
August 1996 rating decision, October 1996 Statement of the 
Case, and January 1999 and July 2001Supplemental Statements 
of the Case that an increased rating in excess of 30 percent 
was not warranted based on the medical evidence of record.  

The veteran was informed that medical evidence did not show 
more than minimal CTS, and in some instances, noted that the 
veteran did not suffer from CTS whatsoever.  The rating 
decision, as well as the Statement of the Case and the 
Supplemental Statements of the Case informed the veteran what 
was needed to substantiate his claim.  

Moreover, the veteran was notified of the evidence needed to 
substantiate his claim on all previously issued rating 
decisions.  VA has no outstanding duty to inform the veteran 
that any additional information or evidence is needed.  The 
Board concludes the discussions in the rating decision, 
Statement of the Case, Supplemental Statements of the Case 
and letters sent to the veteran informed him of the 
information and evidence needed to substantiate this claim 
and complied with VA's notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The veteran has not referenced any unobtained 
evidence that might aid his claim or that might be pertinent 
to the bases of the denial of this claim.  

The RO requested all relevant (treatment) records identified 
by the veteran, who was informed in various letters what 
records the RO was requesting and was asked to assist in 
obtaining the evidence.  While VA has a duty to assist 
veteran in the development of his claim, that duty is not "a 
one-way street."  If a claimant wishes help, he cannot 
passively wait for it.  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991), aff'd on reconsideration, 1 Vet. App. 406 
(1991).  

Furthermore, the Board notes that the veteran was provided 
several VA orthopedic and neurologic examinations regarding 
his service-connected disorder, that these examinations fully 
reflected the severity of that service-connected disorder, 
and that the examination reports contained medical findings 
that were responsive to the Board's requests for development 
in the June 1999 Remand.  

In this case, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  There is 
sufficient evidence of record to decide his claim properly.  

The veteran has also been afforded a VA examination to fully 
evaluate the current severity of the service-connected 
disability.  

In the circumstances of this case, to remand the case with 
regard to this issue would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to notify and to 
assist the appellant in this case.  

Further development and further expending of VA's resources 
is not indicated in this case with respect to the claims for 
increase.  



ORDER

An earlier effective date of March 3, 1996 for the assignment 
of an initial rating of 30 percent for the service-connected 
right CTS is granted.  

An increased rating higher than 30 percent for the service-
connected right CTS is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

